Citation Nr: 1506819	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-00 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to January 16, 2014, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to January 1969, including combat service and decorations include the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
In December 2012, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC, but in September 2014, he withdrew his hearing request.

In February 2014, the RO increased the disability rating for PTSD to 70 percent, effective January 16, 2014.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In October 2014, the Veteran's representative raised the issue of whether the Veteran was unemployable due, in part, to service-connected PTSD.  The Board takes jurisdiction of the issue of entitlement to a TDIU because it is part and parcel to the issue on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, throughout the appeal his PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; however, the preponderance of the evidence shows that the Veteran's PTSD does not more nearly approximate productive of disability analogous to total occupational and social impairment.

2.  It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.

CONCLUSIONS OF LAW

1.  The criteria for a rating for PTSD of 70 percent, and no higher, have been met throughout the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for entitlement to TDIU are met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  A standard June 2011 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  Post-service VA records have also been obtained.

The Veteran was provided VA medical examinations in July 2011 and January 2014.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Additionally, the Board notes that in October 2014, the Veteran's representative asserted that the Veteran's PTSD has worsened since the July 2011 VA examination; however, he was afforded a VA examination in February 2014 VA examination.  There is, however, no evidence that the Veteran's PTSD has worsened since the VA examination in February 2014.  As the evidence does not suggest a material change in the disability, reexamination is not warranted under 38 C.F.R. § 3.327 (2014).

PTSD
The Veteran seeks a rating in excess of 50 percent prior to January 16, 2014, and in excess of 70 percent thereafter.

The Veteran's PTSD is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be rated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2014).

Under Diagnostic Code 9411, the criteria for a 50 percent rating include occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent, is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

A March 17, 2011, VA psychiatric treatment note shows that the Veteran reported chronic sleep impairment, that he maintains close relationships with his siblings and son and attends church three times per week, that he enjoys reading and going on walks, and that he last worked in 2003 for an air-conditioning and heating business.   The examiner reported that mood and affect were labile and talkative and sleep was impaired.

An April 18, 2011, VA psychiatric treatment note shows that the Veteran reported isolation, suspiciousness, and continued sleep impairment.  A Global Assessment of Functioning (GAF) score of 45 was assigned.

In June 2011, the Veteran's son reported that the Veteran's PTSD causes chronic sleep impairment.

On VA examination in July 2011, the Veteran reported loneliness; sleep impairment; occasional suicidal ideology, but flatly denied any plan or attempt; and that he is unemployable, in part, because he does not want to be around people.  He also reported that he lives alone, manages his finances, and maintains strong relationships with members of his family and his church:  noting that he attends church and church group meetings throughout the week.  A GAF score of 55 was assigned.

In September 2011, the Veteran stated the following:  "I want to eat a bullet weekly, but I'm not allowed to disclose such ideations to strangers at a 15 minute session."

A January 7, 2013, VA psychiatric treatment note shows that the Veteran reported increased isolation and mild depression.
 
On VA examination on January 16, 2014, the Veteran reported nightmares, chronic sleep impairment, difficulty forming close relationships, hypervigilance in public settings, and depression and loss of motivation.  He also reported two suicide attempts around September 2013.  On one occasion he took several sleeping pills with alcohol because he "wondered what it would do" and on the other occasion he took several high, dosage Tylenol pills.  He did not seek medical treatment on either occasion.  Following repeated queries regarding his intent to live, the Veteran denied any intent to harm himself and the examiner opined that he is not a danger to himself.

Following psychiatric examination, the examiner opined that the Veteran's PTSD is productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The examiner noted depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances in motivation and mood, difficulty establishing relationships, and suicidal ideation.  The examiner concluded that the Veteran's symptoms are severe and result in significant functional impairment.  The examiner explained that while the Veteran maintains positive relationships with family members, family members are not local and he feels very isolated.  The examiner noted that church is the Veteran's only enjoyable activity.

Throughout the appeal, the Veteran's PTSD has been productive of occupational and social impairment, to include suicidal ideation.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's isolation and loneliness, occasional suicidal ideation, and pill overdoses are similar to symptoms of suicidal ideation and inability to establish and maintain effective relationships associated with a 70 percent rating, which contemplates occupational and social impairment, with deficiencies in most areas.

Further, the January 16, 2014, VA examination shows that the Veteran's PTSD was productive of severe symptoms such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances in motivation and mood, difficulty establishing relationships, and suicidal ideation.  

The Board finds, and the January 2014 VA examiner agrees, that these symptoms result, at worst, in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Accordingly, the Veteran's symptoms most nearly approximate the severity and frequency of the symptomatology contemplated by the current 70 percent rating.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board finds that, throughout the appeal, a 100 percent is not warranted at any time.  First, none of the symptoms characteristic of a 100 percent rating are present-gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  Second, the Veteran's current symptoms are not of the same frequency, nature, or duration as those that warrant a 100 percent rating.  Specifically, while the Veteran's suspiciousness, chronic sleep impairment, difficulty establishing relationships, depressed mood, and suicidal ideation result in severe functional impairment, he is still able to live alone, take care of himself, and maintain relationships with his family and friends at church.  Additionally, he has neither caused harm to himself, nor voiced any plan or intent to do so.  Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that his PTSD has not productive of total occupational and social impairment from January 16, 2014.  See id.; Diagnostic Code 9411; Vazquez-Claudio, 713 F.3d at 114.

Consideration has been given regarding whether the schedular rating is inadequate for these disabilities, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the first Thun element is not satisfied.  The Veteran's service-connected PTSD is manifested by signs and symptoms such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances in motivation and mood, difficulty establishing relationships, and suicidal ideation.  These signs and symptoms, and their resulting impairment, are explicitly contemplated by the rating schedule under Diagnostic Code 9411.  In short, there is nothing exceptional or unusual about the Veteran's PTSD.  Accordingly, referral for extraschedular consideration is not required and the analysis stops under Thun.

TDIU

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is currently service-connected for PTSD (70 percent disabling) and diabetes mellitus (10 percent disabling), which are collectively rated at 70 percent.  Thus, the schedular criteria are met.  See 38 C.F.R. § 4.25 (2014).

The Veteran is a high school graduate who has experience with heating and cooling systems; however, he has not worked since 2003.  See VA treatment record (Mar. 17, 2011).  The evidence shows that the PTSD results in severe social impairment due to symptoms such as chronic sleep impairment, sometimes limiting the Veteran's sleep to less than two hours per night; a tendency to isolate himself; difficulty establishing new relationships; and depression and lack of motivation.  Further, given the limitations imposed by his diabetes mellitus, and resolving any doubt in the Veteran's favor, the Board finds that he cannot realistically obtain a living wage in light of his education, work experience.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, a TDIU is warranted.


ORDER

Subject to the law and regulations governing payment of monetary benefits, prior to January 16, 2014, a 70 percent rating for PTSD is granted.

A rating in excess of 70 percent for PTSD is denied.

Subject to the law and regulations governing payment of monetary benefits, a TDIU is granted..


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


